Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

Detailed Action
Response to Amendment
2.	In the amendment was filed 08/25/2021, the Examiner acknowledges the following:
Claims 1 – 9 were amended.
Claim 2 was canceled by Applicant.
Claims 10 – 13 were added by Applicant.
Claims 1 and 3 – 9 were amended and the previous rejection under 35 U.S.C. 112(b) is withdrawn by the Examiner.
Currently, claims 1 – 13 are pending. Claim 2 was canceled by Applicant; therefore, claims 1, 3 – 13 are being examined on the merits.


Allowable Subject Matter
3.	Claims 1, 3 – 13 (renumbered as 1 – 12) are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the prior art teaches, 
	A visual motion sensor cell comprising a chip block in a CMOS image sensor (Zhang – US 2008/0197664 A1); a photosensor; an edge detector connected to the photosensor; and a time stamp component connected to the edge detector, wherein the edge detector receives inputs from the photosensor and generates a pulse when a moving edge is detected and wherein the time stamp component comprises: a first switch connected in series between a time input and a parallel connected capacitor; a second switch connected in series between the parallel connected capacitor and a third switch; the third switch controlled by a read signal and connected in series to a source follower, which is connected in series to an output node; a first D-flip-flop having a clear terminal that receives a reset signal, a clock terminal connected to the edge detector, a data terminal connected to a voltage source, a first output terminal that supplies a first output signal to control the first switch and a second output terminal that supplies an inverted first output signal to control the second switch; a second D-flip-flop having a clock terminal that receives the first control signal from the first D-flip-flop, a data terminal that receives an odd-even frame signal and an output terminal that supplies an inverted second output signal; and the fourth switch controlled by the read signal and connected in series between the output terminal of the second D-flip-flop and an odd frame signal node. It includes a limiter circuit that is a current hysteresis, wherein a current source and a current sink are added into each column of a traditional hysteresis inverter and as result the 
	Even though the prior/related art of record teaches some features of the current invention such as an image sensor with a plurality of pixels  and a bias circuit that limits a bias current (See Zhang) or a semiconductor device with a pixel portion with a plurality of pixels wherein the output of the signal lines is compared to a reference signal and a current terminal (See Nomura) or a solid-state image sensor wherein the photodiodes generate a pixel signal voltage and a comparison circuit that compares the pixel signals to a reference signal voltage (See Kitano), all either alone or in combination fails to teach the combination of limitations as in the amended independent claims 1, 7, 8 and 9. As for claims 1, 8 and 9 it fails to teach a solid-state imaging element/device or its controlling method, wherein the imaging element/device includes a differentiating circuit; a limiting circuit including an offset current source that generates an offset current indicating the lower limit value and supplies the offset current as a conversion target current in a case where the photocurrent is less than the offset current and  a current-to-voltage conversion circuit which performs current-to-voltage conversion on the conversion target current and outputs the conversion target current converted as the output signal to the differentiating circuit. As for claim 7 it fails to teach a comparison circuit that performs comparison between the amount of change and a predetermined threshold value to output a result of the comparison as a result of detection of an address event wherein the predetermined limit is a cutoff frequency and a low pass filter that limits a high frequency component of 
	Regarding claim 1, Zhang combined with Nomura and Kitano fails to explicitly disclose “A solid-state imaging element comprising: a limiting circuit that limits an electric signal generated by photoelectric conversion by a predetermined limit value and outputs the electric signal limited as an output signal, the predetermined limit value being a lower limit value of a current; a differentiating circuit that obtains an amount of change of the output signal; and a comparison circuit that performs comparison between the amount of change and a predetermined threshold value to output a result of the comparison as a result of detection of an address event, wherein the limiting circuit includes: a photoelectric conversion element that generates a photocurrent as the electric signal by the photoelectric conversion for incident light, an offset current source that generates an offset current indicating the lower limit value, and supplies the offset current as a conversion target current in a case where the photocurrent is less than the offset current, and a current-to-voltage conversion circuit that performs current-to-voltage conversion on the conversion target current and outputs the conversion target current converted as the output signal to the differentiating circuit”. Therefore, as discussed above, claim 1 is allowable over the prior/related art of record.
	Regarding claims 3 – 6: claims 3 – 6 depend directly or indirectly to claim 1 and they require all the limitations of claim 1, which are not disclosed by the prior/related art of record. Additionally, they add new limitations to claim 1 that are allowable over the prior/related art of record. Therefore, claims 3 – 6 are allowable for the same reasons as claim 1.
“A solid-state imaging element, comprising: a limiting circuit that limits an electric signal generated by photoelectric conversion by a predetermined limit value and outputs the electric signal limited as an output signal; a differentiating circuit that obtains an amount of change of the output signal; and 3Application No. 16/958,929Docket No.: 880005-6624-USO1 Amendment dated August 25, 2021 In Response to Office Action dated May 26, 2021 a comparison circuit that performs comparison between the amount of change and a predetermined threshold value to output a result of the comparison as a result of detection of an address event, wherein the predetermined limit value is a cutoff frequency, and the limiting circuit includes: a photoelectric conversion element that generates a photocurrent by the photoelectric conversion for incident light; a current-to-voltage conversion circuit that generates a voltage as the electric signal by performing current-to-voltage conversion on the photocurrent; and a low pass filter that limits a high frequency component of a frequency exceeding the cutoff frequency in a signal of the voltage to output the signal limited as the output signal”. Therefore, as discussed above, claim 7 is allowable over the prior/related art of record.
Regarding claim 8, Zhang combined with Nomura and Kitano fails to explicitly disclose “An imaging device comprising: a limiting circuit that limits an electric signal generated by photoelectric conversion by a predetermined limit value and outputs the electric signal limited as an output signal, the predetermined limit value being a lower limit value of a current; a differentiating circuit that obtains an amount of change of the output signal; a comparison circuit that performs comparison between the amount of change and a predetermined threshold value to output a result of the comparison as a result of detection of an address event; and a signal processor that executes predetermined signal processing on the result of the detection, wherein the limiting circuit includes: a photoelectric conversion element that generates a photocurrent as the electric signal by the photoelectric conversion for incident light, an offset current source that generates an offset current indicating the lower limit value, and supplies the offset current as a conversion target current in a case where the photocurrent is less than the offset current, and 4Application No. 16/958,929Docket No.: 880005-6624-USO1 Amendment dated August 25, 2021 In Response to Office Action dated May 26, 2021 a current-to-voltage conversion circuit that performs current-to-voltage conversion on the conversion target current and outputs the conversion target current converted as the output signal to the differentiating circuit”. Therefore, as discussed above, claim 8 is allowable over the prior/related art of record.
	Regarding claims 10 – 13: claim 10 – 13 depend directly or indirectly to claim 8 and they require all the limitations of claim 8, which are not disclosed by the prior/related art of record. Additionally, they add new limitations to claim 8 that are allowable over the prior/related art of record. Therefore, claims 10 – 13 are allowable for the same reasons as claim 8.
Regarding claim 9, Zhang combined with Nomura and Kitano fails to explicitly disclose “A method for controlling a solid-state imaging element comprising: a limiting procedure of limiting an electric signal generated by photoelectric conversion by a predetermined limit value and outputs the electric signal limited as an output signal, the predetermined limit value being a lower limit value of a current; a differentiating procedure of obtaining an amount of change of the output signal; and a comparison procedure of performing comparison between the amount of change and a predetermined threshold value to output a result of the comparison as a result of detection of an address event, wherein the limiting procedure includes: generating, by a photoelectric conversion element, a photocurrent as the electric signal by the photoelectric conversion for incident light, generating, by an offset current source, an offset current indicating the lower limit value, and supplies the offset current as a conversion target current in a case where the photocurrent is less than the offset current, and performing current-to-voltage conversion on the conversion target current and outputting the conversion target current converted as the output signal for the differentiating procedure”. Therefore, as discussed above, claim 9 is allowable over the prior/related art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Shinya Nomura et al., US 8,953,074 B2 – it teaches a semiconductor device, comprising: a pixel array portion in which unit pixels are disposed in a matrix of columns and rows, wherein vertical signal lines respectively correspond to columns of the unit pixels to provide readout signals from the unit pixels in the respective columns;  an AD conversion portion including comparing units and counter units, the comparing units being respectively configured to compare a reference signal and the readout signals from the respective columns, the counter units being configured to perform a count operation in a count operation effective period based on comparison results of the comparing units from 
2. Shin Kitano, US 2021/0235036 A1 – it teaches a solid-state image sensor comprising: a photodiode configured to generate electrons and holes by photoelectric conversion; a pixel signal generation unit configured to generate a pixel signal of a voltage according to an amount of one of the electrons and the holes; and a detection unit configured to detect whether or not a change amount in another of the electrons and the holes has exceeded a predetermined threshold and output a detection signal, wherein the photodiode and a part of the pixel signal generation unit are arranged on a predetermined light-receiving chip, and a rest of the pixel signal generation unit and the detection unit are arranged on a predetermined circuit chip and, wherein the pixel signal generation unit includes a pixel circuit configured to generate the pixel signal, and a comparison circuit configured to compare the pixel signal with a predetermined reference signal, the photodiode, the pixel 
3. Raphael Berner, US 2021/0144317 A1 – it teaches a vision sensor comprising, an array of pixels, wherein each pixel in the array comprises: a photodiode for receiving light, a photoreceptor circuit electronically connected to the photodiode, and a storage capacitor; and a circuit for determining if a difference between the voltage output from the photoreceptor circuit of each of the pixels and the voltage across the storage capacitor of each of the pixels is greater than a predefined threshold voltage.
Contact
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697